Exhibit 10(k)

 

Alberto-Culver Company

Summary of Compensation for Transaction Committee

of the Board of Directors

 

On January 9, 2006, the Board of Directors of Alberto-Culver Company approved
the payment of compensation to the members of the Transaction Committee of the
Alberto-Culver Board of Directors. The Transaction Committee was formed on
September 1, 2005 for the purpose of providing oversight on behalf of the full
board of directors of Alberto-Culver in connection with its consideration of the
possible transaction with Regis Corporation and Alberto-Culver’s strategic
direction and alternatives more generally. The Transaction Committee is
comprised of James G. Brocksmith, Jr., Chairman, King Harris, John A. Miller and
Sam J. Susser. Each member of the Transaction Committee receives $1,500 for
attending a meeting in person and $750 for attending a meeting by telephone. In
addition, the chairman of the Transaction Committee receives an annual retainer
of $7,500.